People v Putman (2018 NY Slip Op 05108)





People v Putman


2018 NY Slip Op 05108


Decided on July 6, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 6, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, NEMOYER, CURRAN, AND TROUTMAN, JJ.


850 KA 16-00655

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vMICHAEL PUTMAN, DEFENDANT-APPELLANT. 


JOHN J. RASPANTE, UTICA, FOR DEFENDANT-APPELLANT. 
SCOTT D. MCNAMARA, DISTRICT ATTORNEY, UTICA (STEVEN G. COX OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Oneida County Court (Barry M. Donalty, J.), rendered June 23, 2015. The judgment convicted defendant, upon his plea of guilty, of burglary in the second degree and petit larceny. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of burglary in the second degree (Penal Law
§ 140.25 [2]) and petit larceny (§ 155.25). Defendant does not challenge the validity of his waiver of the right to appeal, and his valid waiver encompasses his contention that the sentence is unduly harsh and severe (see People v Bryant, 28 NY3d 1094, 1096 [2016]; People v Lopez, 6 NY3d 248, 255-256 [2006]).
Entered: July 6, 2018
Mark W. Bennett
Clerk of the Court